DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply submitted July 15, 2022 (hereinafter “Reply”) and the accompanying request for continued examination and information disclosure statement.
Claims 1 and 11 are amended.
Claim 14 is cancelled.
Claims 1-13 and 15-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed July 15, 2022 and its contents have been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections because a translation of said application has not been made of record in accordance with 37 C.F.R. § 1.55. See M.P.E.P. §§ 215 and 216.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-13 and 15-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-13 and 15-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites features for keeping track of different types of information, determining information on a care situation between a first caregiver and a first person to be cared for by the first caregiver, the first information identifying at least one of a type of care to be given to the first person or an amount of care to be given to the first person; determining a similarity between the first information and the second information, and providing an advertisement based on the fourth information if it is determined that the first information is similar to the second information. Claim 11 recites similar features as claim 1. Claims 2-9, 12, 13, and 15-19 further specify information used by the algorithm or further steps taken by the algorithm.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above (aside from providing an advertisement) are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-13 and 15-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 1 and 11 recite a memory and a processor to implement the method steps and a sensor that automatically gathers information. Although some of the claims recites receiving a command to go back on a page, this receiving feature does not require any particular technology to be received. For example, one could simply listen for and hear the command.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the memory, processor, and sensor—are recited at a high level of generality (see, e.g., applicant’s specification at ¶ [0052]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements (such as a sensor) to receive information is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of the computer system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-13 and 15-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-13 and 15-20 are directed to abstract ideas.

Step 2B
Claims 1-13 and 15-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The use of generic computer components to receive information (e.g., via a sensor) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-13 and 15-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-13, 15-17, and 20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kadry (U.S. Pub. No. 2006/0247968 A1) in view of Lu et al. (U.S. Pub. No. 2010/0088177 A1) (hereinafter “Lu”) and further in view of Rufo et al. (U.S. Pub. No. 2018/0342329 A1) (hereinafter “Rufo”).

Claims 1 and 11: Kadry, as shown, discloses the following limitations:
a processor configured to,
determine first information on a care situation between a first caregiver and a first person to be cared for by the first caregiver based on measurement values of the first person […] at least a first sensor, the first sensor configured to monitor the care situation of the first person, the first information identifying at least one of a type of care to be given to the first person or an amount of care to be given to the first person (see at least ¶ [0056]: providing one or more marketing presentations about health-related subjects (such as health products or health services) in an electronic format to a health consumer, such as while the health consumer awaits evaluation from or consultation with a health practitioner. The present systems and methods can be used while a health consumer waits to see a health practitioner, such as a physician, nurse, and/or physician assistant. A health practitioner is any natural person who provides one or more medical or health-related activities on a profit, nonprofit, professional or volunteer basis or who is acting under the direction of such person in the performance of such an activity; see also at least ¶ [0079]: health data can be obtained from a health consumer in any suitable way, but will usually be obtained by conducting an interview designed to elicit relevant health data, such as by asking a series of questions. Preferably the health data is obtained by asking questions approved, customized or designed by a health provider, or by providing one or more pictures to a health consumer so the health consumer can identify a medication, device, or a health condition by image. The interview obtains health data from the health consumer, including but not limited to gender, age, tobacco use, past medical history, symptoms, medication and device use, and health consumer diagnosis; see also at least ¶ [0080]: the health data can be obtained through the use of a health consumer interface; see also at least ¶ [0082]: the health consumer interface need not take the exact form shown in the Figures in Kadry, but a suitable health consumer interface design can follow guidelines such as: (1) Input controls should be made large in order to simplify pen or touch input by the health consumers; see also at least ¶ [0118]: the touchscreen may be adapted to both visually communicate a visual component of the presentation and to allow the health consumer to navigate or otherwise control the presentation. Movement of an object, such as a finger, stylus, or other pointing device, on the touch-sensitive surface of the touchscreen results in an input being provided to the processor for navigation or control; see also at least ¶¶ [0115] and [0156]-[0158]. Health data—i.e., first information—is collected through the user interacting with a touch interface—i.e., a sensor);
a memory (see at least ¶ [0101]: the marketing presentation can be implemented as a computer program which is accessed by a processor in the computer used by a health consumer (such as an electronic tablet or another health consumer interface). Preferably the health consumer interface accesses the marketing presentation from a storage means by wireless communication. Storage means for the marketing presentation include but are not limited to a local server and can be located in a computer used by the health consumer, a local server or a central server; see also at least ¶¶ [0108]-[0124]) configured to store, 
the first information (see at least ¶ [0056]: providing one or more marketing presentations about health-related subjects (such as health products or health services) in an electronic format to a health consumer, such as while the health consumer awaits evaluation from or consultation with a health practitioner. The present systems and methods can be used while a health consumer waits to see a health practitioner, such as a physician, nurse, and/or physician assistant. A health practitioner is any natural person who provides one or more medical or health-related activities on a profit, nonprofit, professional or volunteer basis or who is acting under the direction of such person in the performance of such an activity; see also at least ¶ [0079]: health data can be obtained from a health consumer in any suitable way, but will usually be obtained by conducting an interview designed to elicit relevant health data, such as by asking a series of questions. Preferably the health data is obtained by asking questions approved, customized or designed by a health provider, or by providing one or more pictures to a health consumer so the health consumer can identify a medication, device, or a health condition by image. The interview obtains health data from the health consumer, including but not limited to gender, age, tobacco use, past medical history, symptoms, medication and device use, and health consumer diagnosis; see also at least ¶ [0080]: the health data can be obtained through the use of a health consumer interface; see also at least ¶¶ [0082], [0115], [0118], and [0156]-[0158]); 
second information on a care situation between a second caregiver and a second person to be assisted by the second caregiver, the second information identifying at least one of a type of care to be given to the second person or an amount of care to be given to the second person (see at least ¶¶ [0056], [0079]-[0080]; see also at least ¶ [0172]: FIG. 19 illustrates the output of a drug (Rx) shopping price-bot which is provided in some embodiments of the present systems and methods. The Rx shopping price-bot allows RX vendors 1901 to display their products such as drugs 1902 for sale with the corresponding shipping 1904, product price 1905, dosage frequency 1903, and total price 1906 information. This enables health consumers to purchase medications on-line, before they leave the physicians office; see also at least ¶ [0091]: the health provider interface can access a database containing a collection of electronic interviews prepared and/or approved by various health providers. The electronic interviews can be stored and can be accessed (free of charge or on a fee basis) by health providers to use as a template for his or her practice); 
third information on a purchase history of the first caregiver or the first person (see at least ¶ [0109]: a determination is made whether the health consumer purchased a health product, such as by determining whether the health consumer purchased a medication via a drug shopping price-bot. In this way, purchase information is obtained, and this purchase information can also be associated with the tracking code; see also at least ¶ [0110]: the prescription purchasing interface enables the health consumer to enter prescribed medication and dose to view comparative data, including but not limited to price amongst various pharmaceutical suppliers (local and online). This interface enables health consumers at the point-of-healthcare-access to provide the documentation to initiate the prescription request which can minimize errors due to poor handwriting recognition; see also at least ¶ [0135]-[0140] and [0145]); and 
fourth information on a purchase history of the second caregiver or the second person (see at least ¶¶ [0109]-[0110], [0135]-[0140], and [0145] and the analysis above), wherein 
the processor (see at least ¶¶ [0101] and [0108]-[0124]) is configured to 
[…] provide an advertisement based on the fourth information to the first caregiver or the first person […] (see at least ¶ [0087]: health data is obtained from a health consumer, and one or more marketing presentations are selected based on one or both of health provider health provider data (including but not limited to health provider specialty and/or health provider geographic area), and obtained health data (including but not limited to health consumer gender, health consumer age, health consumer symptoms, health consumer medications, health consumer diagnosis, health consumer history, and/or health consumer tobacco use). The obtained health data is dynamic data, in that it can change for a health consumer between visits to the health provider, and will likely be different for different health consumers; see also at least ¶ [0100]: the marketing presentation can be selected based on the health data obtained from the health consumer and/or data about the health provider. The marketing presentation can be selected based on one or more of (a) geography, i.e., location of the health consumer and/or health provider; (b) specialty or subspecialty of the health provider; (c) one or more health products previously taken by the health consumer; (d) one or more symptoms of the health consumer; (e) one or more diagnoses of the health consumer; (f) health consumer age; (g) health consumer gender; (h) health consumer tobacco use; or (i) other targeting criteria. The marketing presentation is presented or made available to the health consumer based on these or one or more other targeting criteria. After the health consumer inputs his or her health data, one or more marketing presentations can be selected. The selected marketing presentation can be automatically presented to the health consumer, or the health consumer may be asked whether he or she wishes to see a presentation; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]).

Kadry does not explicitly disclose, but Lu, as shown, teaches the following limitations:
determine a similarity between the first information and the second information (see at least ¶ [0010]: at this point, the issue becomes how to identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product. One solution is to use a lookalike model, which compares an individual user with similar users to identify trends and predict how the individual user will behave; see also at least ¶ [0060]: once the behavior segments are generated, the information is updated through a segment refresh process. User activities change and because the system runs in real-time, the segments are updated frequently. FIG. 7 is a flow chart that illustrates the steps for refreshing the segments; see also at least ¶ [0062]: the client 105 maps 810 behavior segments that apply to the user. The behavior segments are used to predict the user's reactions to different advertisements. The client 105 queries 815 the behavior segment database 305 for a rule level correction factor. The correction factor adjusts the lift associated with each matching segment according to the behavior segment's position in the rule list for each advertisement. For example, if the user matches segments one and seven for Ad A, it may be a better predictor that the user will click on the ad than matching segments two and four for Ad B; see also at least ¶¶ [0038]-[0043] and [0061]-[0064]), and 
provide an advertisement based on the fourth information to the first caregiver or the first person if the processor determines that the first information is similar to the second information (see at least ¶¶ [0010], [0038]-[0043], and [0060]-[0064]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the advertising targeting techniques taught by Lu with the marketing systems disclosed by Kadry, because Lu teaches at ¶ [0036] that “Using a small number of essential variables decreases the computational strain on the optimization engine 200 during the behavior segment generation process” and at ¶ [0010] that its techniques solve the need to “identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the advertising targeting techniques taught by Lu with the marketing systems disclosed by Kadry, because the claimed invention is merely a combination of old elements (the advertising targeting techniques taught by Lu and the marketing systems disclosed by Kadry), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Kadry does not explicitly disclose, Lu does not explicitly teach, but Rufo, as shown, teaches the following limitations:
measurement values of the first person automatically gathered by at least a first sensor (see at least ¶ [0123]: bed sensors 151 may be provided connected to the HAPPIE system core 121, and operable to detect when the resident is lying on his bed. This may be useful to family members or caregivers who use the HAPPIE home unit 103 to check on the status and well-being of the resident. In addition to detecting the presence of the resident in bed, the bed sensors 151 measure the weight of the resident, and that data is stored in the local database 108. The HAPPIE home unit 103 automatically generates an alert to the caregiver portal 101 or the doctor portal 102 in the event that the resident’s weight deviates beyond an upper limit and a lower limit set in configuration parameters within the HAPPIE home unit 103. A sudden increase in weight may indicate excessive fluid retention, which may be strenuous on the heart. A rapid weight loss can sometimes be a warning sign for cancer or other disorders; see also at least ¶ [0215]: bed sensors 151, floor sensors 153, and chair sensors measure presence and weight. Sensors 134, 114, 115 and 118 to monitor appliance access and performance can schedule maintenance, prevent downtime, and reduce ownership costs; see also at least ¶ [0405]: emergency services may also be given access via the emergency service portal 106 to data stored in the database 108 concerning the resident's activities prior to the event, such as food and hydration consumption by the resident, whether prescribed medication was taken on schedule, as well as vital signs and other health data from wearable sensors 158, which may be especially advantageous in a medical emergency, because better decisions can be made concerning the appropriate emergency response based upon such additional information; see also at least ¶ [0415]: historic data stored on the database 108 may be accessed and viewed by the caregiver via the caregiver portal 101, including historic data concerning medication, exercise, nutrition, data from health monitoring devices 160, and any data or information stored on the database 108 concerning the resident. The functionality includes analytics reporting 637, including analysis of information from bed sensors 151 and floor sensors 153 concerning the resident's periods of activity and rest, information from the resident's TV 156 concerning program viewing, nutritional analysis concerning food and beverages consumed from the smart pantry 119 and the smart refrigerator 115, and any data concerning incidents or events; see also at least ¶ [0139]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensing techniques taught by Rufo with the marketing systems disclosed by Kadry (as modified by Lu), because Rufo teaches at ¶¶ [0123], [0139], [0215], [0405], and [0415] the various benefits to peoples’ health and systems that can be gained by implementing these techniques. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the sensing techniques taught by Rufo with the marketing systems disclosed by Kadry (as modified by Lu), because the claimed invention is merely a combination of old elements (the sensing techniques taught by Rufo, the advertising targeting techniques taught by Lu, and the marketing systems disclosed by Kadry), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2 and 12: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above. Further, Kadry, as shown, discloses the following limitations:
wherein the memory further stores: 
fifth information on an environment situation of the first caregiver or the first person (see at least ¶ [0087]: health data is obtained from a health consumer, and one or more marketing presentations are selected based on one or both of health provider health provider data (including but not limited to health provider specialty and/or health provider geographic area), and obtained health data (including but not limited to health consumer gender, health consumer age, health consumer symptoms, health consumer medications, health consumer diagnosis, health consumer history, and/or health consumer tobacco use). The obtained health data is dynamic data, in that it can change for a health consumer between visits to the health provider, and will likely be different for different health consumers; see also at least ¶ [0100]: the marketing presentation can be selected based on the health data obtained from the health consumer and/or data about the health provider. The marketing presentation can be selected based on one or more of (a) geography, i.e., location of the health consumer and/or health provider; (b) specialty or subspecialty of the health provider; (c) one or more health products previously taken by the health consumer; (d) one or more symptoms of the health consumer; (e) one or more diagnoses of the health consumer; (f) health consumer age; (g) health consumer gender; (h) health consumer tobacco use; or (i) other targeting criteria. The marketing presentation is presented or made available to the health consumer based on these or one or more other targeting criteria. After the health consumer inputs his or her health data, one or more marketing presentations can be selected. The selected marketing presentation can be automatically presented to the health consumer, or the health consumer may be asked whether he or she wishes to see a presentation; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]); and 
sixth information on an environment situation of the second caregiver or the second person (see at least ¶¶ [0087], [0097]-[0100], [0103], [0127], [0130], and [0160]), and 
the processor is configured to: 
provide an advertisement based on the fourth information to the first caregiver or the first person […] (see at least ¶¶ [0087], [0097]-[0100], [0103], [0127], [0130], and [0160]).

Kadry does not explicitly disclose, but Lu, as shown, teaches the following limitations:
determine whether the fifth information is similar to the sixth information (see at least ¶ [0010]: at this point, the issue becomes how to identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product. One solution is to use a lookalike model, which compares an individual user with similar users to identify trends and predict how the individual user will behave; see also at least ¶ [0060]: once the behavior segments are generated, the information is updated through a segment refresh process. User activities change and because the system runs in real-time, the segments are updated frequently. FIG. 7 is a flow chart that illustrates the steps for refreshing the segments; see also at least ¶ [0062]: the client 105 maps 810 behavior segments that apply to the user. The behavior segments are used to predict the user's reactions to different advertisements. The client 105 queries 815 the behavior segment database 305 for a rule level correction factor. The correction factor adjusts the lift associated with each matching segment according to the behavior segment's position in the rule list for each advertisement. For example, if the user matches segments one and seven for Ad A, it may be a better predictor that the user will click on the ad than matching segments two and four for Ad B; see also at least ¶¶ [0038]-[0043] and [0061]-[0064]), and 
provide an advertisement based on the fourth information to the first caregiver or the first person if the processor determines that the first information is similar to the second information and the fifth information is similar to the sixth information (see at least ¶¶ [0010], [0038]-[0043], and [0060]-[0064]).
The rationales to modify/combine the teachings of Kadry to include the teachings of Lu are presented above regarding claims 1 and 11 and incorporated herein.

Claim 3: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above.
Kadry does not explicitly disclose, but Lu, as shown, teaches the following limitations:	
wherein, if the processor determines that the first information is similar to the second information (see at least ¶ [0010]: at this point, the issue becomes how to identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product. One solution is to use a lookalike model, which compares an individual user with similar users to identify trends and predict how the individual user will behave; see also at least ¶ [0060]: once the behavior segments are generated, the information is updated through a segment refresh process. User activities change and because the system runs in real-time, the segments are updated frequently. FIG. 7 is a flow chart that illustrates the steps for refreshing the segments; see also at least ¶ [0062]: the client 105 maps 810 behavior segments that apply to the user. The behavior segments are used to predict the user's reactions to different advertisements. The client 105 queries 815 the behavior segment database 305 for a rule level correction factor. The correction factor adjusts the lift associated with each matching segment according to the behavior segment's position in the rule list for each advertisement. For example, if the user matches segments one and seven for Ad A, it may be a better predictor that the user will click on the ad than matching segments two and four for Ad B; see also at least ¶¶ [0038]-[0043] and [0061]-[0064]), the processor is configured to: 
provide an advertisement to the first caregiver based on information, out of the fourth information, on the second caregiver (see at least ¶¶ [0010], [0038]-[0043], and [0060]-[0064]), and
provide an advertisement to the first person based on information, out of the fourth information, on the second person to be assisted (see at least ¶¶ [0010], [0038]-[0043], and [0060]-[0064]).
The rationales to modify/combine the teachings of Kadry to include the teachings of Lu are presented above regarding claims 1 and 11 and incorporated herein.

Claim 4: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above. Further, Kadry, as shown, discloses the following limitations:
wherein the memory further stores an item database (see at least ¶ [0087]: health data is obtained from a health consumer, and one or more marketing presentations are selected based on one or both of health provider health provider data (including but not limited to health provider specialty and/or health provider geographic area), and obtained health data (including but not limited to health consumer gender, health consumer age, health consumer symptoms, health consumer medications, health consumer diagnosis, health consumer history, and/or health consumer tobacco use). The obtained health data is dynamic data, in that it can change for a health consumer between visits to the health provider, and will likely be different for different health consumers; see also at least ¶ [0100]: the marketing presentation can be selected based on the health data obtained from the health consumer and/or data about the health provider. The marketing presentation can be selected based on one or more of (a) geography, i.e., location of the health consumer and/or health provider; (b) specialty or subspecialty of the health provider; (c) one or more health products previously taken by the health consumer; (d) one or more symptoms of the health consumer; (e) one or more diagnoses of the health consumer; (f) health consumer age; (g) health consumer gender; (h) health consumer tobacco use; or (i) other targeting criteria. The marketing presentation is presented or made available to the health consumer based on these or one or more other targeting criteria. After the health consumer inputs his or her health data, one or more marketing presentations can be selected. The selected marketing presentation can be automatically presented to the health consumer, or the health consumer may be asked whether he or she wishes to see a presentation; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]; see also at least ¶ [0109]: a determination is made whether the health consumer purchased a health product, such as by determining whether the health consumer purchased a medication via a drug shopping price-bot. In this way, purchase information is obtained, and this purchase information can also be associated with the tracking code; see also at least ¶ [0110]: the prescription purchasing interface enables the health consumer to enter prescribed medication and dose to view comparative data, including but not limited to price amongst various pharmaceutical suppliers (local and online). This interface enables health consumers at the point-of-healthcare-access to provide the documentation to initiate the prescription request which can minimize errors due to poor handwriting recognition; see also at least ¶ [0135]-[0140] and [0145]), and 
upon receiving an item search request from the first caregiver or the first person (see at least ¶ [0151]: a price-bot is a search engine for gathering prices of products from a variety of vendors. The present systems and methods can include a price-bot, or providing or using a price-bot, to shop for a health product or service, for example, for a prescription drug. Given a price request for a specific medication and dosage, the price-bot returns a set of search results ranked by price, from lowest to highest. The price-bot has the option to limit results to those within a given distance of a specified ZIP code; see also at least ¶ [0152]: the shopping interface allows a health consumer to search for the best prices for prescription drugs (or other health products or health services) in the area where he or she lives. A health consumer chooses the name of the drug (optimally, from a list) and enters his/her ZIP code; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]), the processor is configured to: 
search for items in the item database based on the item search request (see at least ¶¶ [0097]-[0099], [0103], [0127], [0130], [0151]-[0152], and [0160]).

Kadry does not explicitly disclose, but Lu, as shown, teaches the following limitations:
provide an advertisement on a first item group, out of the items, which has been purchased by the second caregiver or the second person if the processor determines that the first information is similar to the second information (see at least ¶ [0010]: at this point, the issue becomes how to identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product. One solution is to use a lookalike model, which compares an individual user with similar users to identify trends and predict how the individual user will behave; see also at least ¶ [0060]: once the behavior segments are generated, the information is updated through a segment refresh process. User activities change and because the system runs in real-time, the segments are updated frequently. FIG. 7 is a flow chart that illustrates the steps for refreshing the segments; see also at least ¶ [0062]: the client 105 maps 810 behavior segments that apply to the user. The behavior segments are used to predict the user's reactions to different advertisements. The client 105 queries 815 the behavior segment database 305 for a rule level correction factor. The correction factor adjusts the lift associated with each matching segment according to the behavior segment's position in the rule list for each advertisement. For example, if the user matches segments one and seven for Ad A, it may be a better predictor that the user will click on the ad than matching segments two and four for Ad B; see also at least ¶¶ [0038]-[0043] and [0061]-[0064]).
The rationales to modify/combine the teachings of Kadry to include the teachings of Lu are presented above regarding claims 1 and 11 and incorporated herein.

Claims 5 and 15: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above.
Kadry does not explicitly disclose, but Lu, as shown, teaches the following limitations:
wherein, if the processor determines that the first information is similar to the second information and the fifth information is similar to the sixth information (see at least ¶ [0010]: at this point, the issue becomes how to identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product. One solution is to use a lookalike model, which compares an individual user with similar users to identify trends and predict how the individual user will behave; see also at least ¶ [0060]: once the behavior segments are generated, the information is updated through a segment refresh process. User activities change and because the system runs in real-time, the segments are updated frequently. FIG. 7 is a flow chart that illustrates the steps for refreshing the segments; see also at least ¶ [0062]: the client 105 maps 810 behavior segments that apply to the user. The behavior segments are used to predict the user's reactions to different advertisements. The client 105 queries 815 the behavior segment database 305 for a rule level correction factor. The correction factor adjusts the lift associated with each matching segment according to the behavior segment's position in the rule list for each advertisement. For example, if the user matches segments one and seven for Ad A, it may be a better predictor that the user will click on the ad than matching segments two and four for Ad B; see also at least ¶¶ [0038]-[0043] and [0061]-[0064]), the processor is configured to: 
provide an advertisement to the first caregiver based on information, out of the fourth information, on the second caregiver (see at least ¶¶ [0010], [0038]-[0043], and [0060]-[0064]), and 
provide an advertisement to the first person based on information, out of the fourth information, on the second person (see at least ¶¶ [0010], [0038]-[0043], and [0060]-[0064]).
The rationales to modify/combine the teachings of Kadry to include the teachings of Lu are presented above regarding claims 1 and 11 and incorporated herein.

Claims 6, 13, and 16: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above. Further, Kadry, as shown, discloses the following limitations:
wherein the memory further stores an item database (see at least ¶ [0087]: health data is obtained from a health consumer, and one or more marketing presentations are selected based on one or both of health provider health provider data (including but not limited to health provider specialty and/or health provider geographic area), and obtained health data (including but not limited to health consumer gender, health consumer age, health consumer symptoms, health consumer medications, health consumer diagnosis, health consumer history, and/or health consumer tobacco use). The obtained health data is dynamic data, in that it can change for a health consumer between visits to the health provider, and will likely be different for different health consumers; see also at least ¶ [0100]: the marketing presentation can be selected based on the health data obtained from the health consumer and/or data about the health provider. The marketing presentation can be selected based on one or more of (a) geography, i.e., location of the health consumer and/or health provider; (b) specialty or subspecialty of the health provider; (c) one or more health products previously taken by the health consumer; (d) one or more symptoms of the health consumer; (e) one or more diagnoses of the health consumer; (f) health consumer age; (g) health consumer gender; (h) health consumer tobacco use; or (i) other targeting criteria. The marketing presentation is presented or made available to the health consumer based on these or one or more other targeting criteria. After the health consumer inputs his or her health data, one or more marketing presentations can be selected. The selected marketing presentation can be automatically presented to the health consumer, or the health consumer may be asked whether he or she wishes to see a presentation; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]; see also at least ¶ [0109]: a determination is made whether the health consumer purchased a health product, such as by determining whether the health consumer purchased a medication via a drug shopping price-bot. In this way, purchase information is obtained, and this purchase information can also be associated with the tracking code; see also at least ¶ [0110]: the prescription purchasing interface enables the health consumer to enter prescribed medication and dose to view comparative data, including but not limited to price amongst various pharmaceutical suppliers (local and online). This interface enables health consumers at the point-of-healthcare-access to provide the documentation to initiate the prescription request which can minimize errors due to poor handwriting recognition; see also at least ¶ [0135]-[0140] and [0145]), and 
upon receiving an item search request from the first caregiver or the first person (see at least ¶ [0151]: a price-bot is a search engine for gathering prices of products from a variety of vendors. The present systems and methods can include a price-bot, or providing or using a price-bot, to shop for a health product or service, for example, for a prescription drug. Given a price request for a specific medication and dosage, the price-bot returns a set of search results ranked by price, from lowest to highest. The price-bot has the option to limit results to those within a given distance of a specified ZIP code; see also at least ¶ [0152]: the shopping interface allows a health consumer to search for the best prices for prescription drugs (or other health products or health services) in the area where he or she lives. A health consumer chooses the name of the drug (optimally, from a list) and enters his/her ZIP code; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]), the processor is configured to: 
search for items in the item database based on the item search request (see at least ¶¶ [0097]-[0099], [0103], [0127], [0130], [0151]-[0152], and [0160]), and 

Kadry does not explicitly disclose, but Lu, as shown, teaches the following limitations:
provide an advertisement on a first item group, out of the items, which has been purchased by the second caregiver or the second person if the processor determines that the first information is similar to the second information and the fifth information is similar to the sixth information (see at least ¶ [0010]: at this point, the issue becomes how to identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product. One solution is to use a lookalike model, which compares an individual user with similar users to identify trends and predict how the individual user will behave; see also at least ¶ [0060]: once the behavior segments are generated, the information is updated through a segment refresh process. User activities change and because the system runs in real-time, the segments are updated frequently. FIG. 7 is a flow chart that illustrates the steps for refreshing the segments; see also at least ¶ [0062]: the client 105 maps 810 behavior segments that apply to the user. The behavior segments are used to predict the user's reactions to different advertisements. The client 105 queries 815 the behavior segment database 305 for a rule level correction factor. The correction factor adjusts the lift associated with each matching segment according to the behavior segment's position in the rule list for each advertisement. For example, if the user matches segments one and seven for Ad A, it may be a better predictor that the user will click on the ad than matching segments two and four for Ad B; see also at least ¶¶ [0038]-[0043] and [0061]-[0064]).
The rationales to modify/combine the teachings of Kadry to include the teachings of Lu are presented above regarding claims 1 and 11 and incorporated herein.

Claims 7 and 17: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above. Further, Kadry, as shown, discloses the following limitations:
wherein the memory further holds: 
seventh information on a care situation between a third caregiver and a third person to be assisted by the third caregiver (see at least ¶¶ [0056], [0079]-[0080]; see also at least ¶ [0172]: FIG. 19 illustrates the output of a drug (Rx) shopping price-bot which is provided in some embodiments of the present systems and methods. The Rx shopping price-bot allows RX vendors 1901 to display their products such as drugs 1902 for sale with the corresponding shipping 1904, product price 1905, dosage frequency 1903, and total price 1906 information. This enables health consumers to purchase medications on-line, before they leave the physicians office; see also at least ¶ [0091]: the health provider interface can access a database containing a collection of electronic interviews prepared and/or approved by various health providers. The electronic interviews can be stored and can be accessed (free of charge or on a fee basis) by health providers to use as a template for his or her practice); 
eighth information on an environment situation of the third caregiver or the third person (see at least ¶ [0087]: health data is obtained from a health consumer, and one or more marketing presentations are selected based on one or both of health provider health provider data (including but not limited to health provider specialty and/or health provider geographic area), and obtained health data (including but not limited to health consumer gender, health consumer age, health consumer symptoms, health consumer medications, health consumer diagnosis, health consumer history, and/or health consumer tobacco use). The obtained health data is dynamic data, in that it can change for a health consumer between visits to the health provider, and will likely be different for different health consumers; see also at least ¶ [0100]: the marketing presentation can be selected based on the health data obtained from the health consumer and/or data about the health provider. The marketing presentation can be selected based on one or more of (a) geography, i.e., location of the health consumer and/or health provider; (b) specialty or subspecialty of the health provider; (c) one or more health products previously taken by the health consumer; (d) one or more symptoms of the health consumer; (e) one or more diagnoses of the health consumer; (f) health consumer age; (g) health consumer gender; (h) health consumer tobacco use; or (i) other targeting criteria. The marketing presentation is presented or made available to the health consumer based on these or one or more other targeting criteria. After the health consumer inputs his or her health data, one or more marketing presentations can be selected. The selected marketing presentation can be automatically presented to the health consumer, or the health consumer may be asked whether he or she wishes to see a presentation; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]); 
ninth information on a purchase history of the third caregiver or the third person (see at least ¶ [0109]: a determination is made whether the health consumer purchased a health product, such as by determining whether the health consumer purchased a medication via a drug shopping price-bot. In this way, purchase information is obtained, and this purchase information can also be associated with the tracking code; see also at least ¶ [0110]: the prescription purchasing interface enables the health consumer to enter prescribed medication and dose to view comparative data, including but not limited to price amongst various pharmaceutical suppliers (local and online). This interface enables health consumers at the point-of-healthcare-access to provide the documentation to initiate the prescription request which can minimize errors due to poor handwriting recognition; see also at least ¶ [0135]-[0140] and [0145]); and 
an item database (see at least ¶ [0087]: health data is obtained from a health consumer, and one or more marketing presentations are selected based on one or both of health provider health provider data (including but not limited to health provider specialty and/or health provider geographic area), and obtained health data (including but not limited to health consumer gender, health consumer age, health consumer symptoms, health consumer medications, health consumer diagnosis, health consumer history, and/or health consumer tobacco use). The obtained health data is dynamic data, in that it can change for a health consumer between visits to the health provider, and will likely be different for different health consumers; see also at least ¶ [0100]: the marketing presentation can be selected based on the health data obtained from the health consumer and/or data about the health provider. The marketing presentation can be selected based on one or more of (a) geography, i.e., location of the health consumer and/or health provider; (b) specialty or subspecialty of the health provider; (c) one or more health products previously taken by the health consumer; (d) one or more symptoms of the health consumer; (e) one or more diagnoses of the health consumer; (f) health consumer age; (g) health consumer gender; (h) health consumer tobacco use; or (i) other targeting criteria. The marketing presentation is presented or made available to the health consumer based on these or one or more other targeting criteria. After the health consumer inputs his or her health data, one or more marketing presentations can be selected. The selected marketing presentation can be automatically presented to the health consumer, or the health consumer may be asked whether he or she wishes to see a presentation; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]; see also at least ¶ [0109]: a determination is made whether the health consumer purchased a health product, such as by determining whether the health consumer purchased a medication via a drug shopping price-bot. In this way, purchase information is obtained, and this purchase information can also be associated with the tracking code; see also at least ¶ [0110]: the prescription purchasing interface enables the health consumer to enter prescribed medication and dose to view comparative data, including but not limited to price amongst various pharmaceutical suppliers (local and online). This interface enables health consumers at the point-of-healthcare-access to provide the documentation to initiate the prescription request which can minimize errors due to poor handwriting recognition; see also at least ¶ [0135]-[0140] and [0145]), and 
upon receiving an item search request from the first caregiver or the first person (see at least ¶ [0151]: a price-bot is a search engine for gathering prices of products from a variety of vendors. The present systems and methods can include a price-bot, or providing or using a price-bot, to shop for a health product or service, for example, for a prescription drug. Given a price request for a specific medication and dosage, the price-bot returns a set of search results ranked by price, from lowest to highest. The price-bot has the option to limit results to those within a given distance of a specified ZIP code; see also at least ¶ [0152]: the shopping interface allows a health consumer to search for the best prices for prescription drugs (or other health products or health services) in the area where he or she lives. A health consumer chooses the name of the drug (optimally, from a list) and enters his/her ZIP code; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]), the processor is configured to: 
search for items in the item database based on the item search request (see at least ¶¶ [0097]-[0099], [0103], [0127], [0130], [0151]-[0152], and [0160]).

Kadry does not explicitly disclose, but Lu, as shown, teaches the following limitations:
provide an advertisement on a first item group, out of the items, which has been purchased by the second caregiver or the second person and has been purchased by the third caregiver or the third person if the processor determines that the first information is similar to the second information and the seventh information, and the fifth information is similar to the sixth information and the eighth information (see at least ¶ [0010]: at this point, the issue becomes how to identify users that are more likely to purchase a particular product or service even though little data exists to directly connect the user to the product. One solution is to use a lookalike model, which compares an individual user with similar users to identify trends and predict how the individual user will behave; see also at least ¶ [0060]: once the behavior segments are generated, the information is updated through a segment refresh process. User activities change and because the system runs in real-time, the segments are updated frequently. FIG. 7 is a flow chart that illustrates the steps for refreshing the segments; see also at least ¶ [0062]: the client 105 maps 810 behavior segments that apply to the user. The behavior segments are used to predict the user's reactions to different advertisements. The client 105 queries 815 the behavior segment database 305 for a rule level correction factor. The correction factor adjusts the lift associated with each matching segment according to the behavior segment's position in the rule list for each advertisement. For example, if the user matches segments one and seven for Ad A, it may be a better predictor that the user will click on the ad than matching segments two and four for Ad B; see also at least ¶¶ [0038]-[0043] and [0061]-[0064]).
The rationales to modify/combine the teachings of Kadry to include the teachings of Lu are presented above regarding claims 1 and 11 and incorporated herein.

Claims 10 and 20: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above. Further, Kadry, as shown, discloses the following limitations:
wherein the processor is configured to: 
receive, from a first device, a condition of beds used by the first person and the second person or vital data of the first person and the second person (see at least ¶ [0054]: the present systems and methods efficiently collect vital information that will optimize or facilitate the health practitioner’s investigative process and ultimately enhance the practitioner/consumer experience; see also at least ¶ [0169]: vital signs can be noted in the corresponding location 1602; see also at least ¶ [0175]: FIG. 22 shows the use of the present systems and methods in an in-patient setting. The patient in his or her bed 2201 will have the ability to access a bedside computer 2203, for example, that can enable patients to view targeted and authenticated content that is based on pertinent criteria. Upon discharge, the patient can purchase medications at bedside using the present systems and methods. The use of a bedside computer indicates that patient is occupying or near the bed; see also at least ¶¶ [0176] and [0199]; see also at least ¶¶ [0087], [0097]-[0100], [0103], [0127], [0130], and [0160]), and 
obtain the fifth information and the sixth information based on the vital data received from the first device (see at least ¶ [0087]: health data is obtained from a health consumer, and one or more marketing presentations are selected based on one or both of health provider health provider data (including but not limited to health provider specialty and/or health provider geographic area), and obtained health data (including but not limited to health consumer gender, health consumer age, health consumer symptoms, health consumer medications, health consumer diagnosis, health consumer history, and/or health consumer tobacco use). The obtained health data is dynamic data, in that it can change for a health consumer between visits to the health provider, and will likely be different for different health consumers; see also at least ¶ [0100]: the marketing presentation can be selected based on the health data obtained from the health consumer and/or data about the health provider. The marketing presentation can be selected based on one or more of (a) geography, i.e., location of the health consumer and/or health provider; (b) specialty or subspecialty of the health provider; (c) one or more health products previously taken by the health consumer; (d) one or more symptoms of the health consumer; (e) one or more diagnoses of the health consumer; (f) health consumer age; (g) health consumer gender; (h) health consumer tobacco use; or (i) other targeting criteria. The marketing presentation is presented or made available to the health consumer based on these or one or more other targeting criteria. After the health consumer inputs his or her health data, one or more marketing presentations can be selected. The selected marketing presentation can be automatically presented to the health consumer, or the health consumer may be asked whether he or she wishes to see a presentation; see also at least ¶¶ [0097]-[0099], [0103], [0127], [0130], and [0160]; see also at least ¶ [0054], [0169], [0175]-[0176], and [0199]).


Claims 8, 9, 18, and 19 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kadry (U.S. Pub. No. 2006/0247968 A1) in view of Lu et al. (U.S. Pub. No. 2010/0088177 A1) (hereinafter “Lu”) and Rufo et al. (U.S. Pub. No. 2018/0342329 A1) (hereinafter “Rufo”) and further in view of Carasso (U.S. Pub. No. 2014/0095326 A1).

Claims 8 and 18: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above.
Kadry does not explicitly disclose, but Carasso, as shown, teaches the following limitations:
wherein the first item group includes a first item and a second item (see at least ¶ [0006]: when a visitor lands on the cnn.com home page, the visitor is presented with a first set of advertisements that generate the content provider a first set of monetized impressions and when the visitor clicks on a link for a specific news article, the visitor is taken to an internal site with a second set of advertisements that generate the content provider a second set of monetized impressions; see also at least ¶ [0064]: second invocation of the back browser button will cause the browser to display a site that was accessed just prior to the landing site. In some embodiments, the iFrame containing the advertisement is sized so as to obscure the underlying elements and objects of the landing site and so as to present the advertisement as a full window or full size advertisement. In some other embodiments, the specialized code rewrites the instructions for how the landing site is rendered so as to remove the underlying elements and objects for the landing site and to present the advertisement instead. It should be apparent that other techniques besides those enumerated herein may be used to display the advertisement in place of the landing site. For example, the advertisement may be displayed in a new pop-up window; see also at least ¶ [0060]), and 
if receiving a request to select any of the items in the first item group and further receiving a command to go back to a previous page from the first caregiver or the first person (see at least ¶ [0029]: browsers also allow users to traverse the browsing history by accessing previously visited sites in the order they were accessed using the browser back button or related back function; see also at least ¶ [0033]: To provide online content providers the ability to monetize on the visits of bouncing visitors using advertisements, some embodiments alter the expected browser behavior when a site visitor attempts to leave the landing site of a particular online content provider by invoking the browser back button. Ordinarily, invoking the browser back button from the landing site of the particular online content provider will cause the browser to present a site of another online content provider that was accessed prior to the landing site of the particular online content provider. Some embodiments however cause the browser to display an advertisement instead. Specifically, the advertisement is displayed instead of the site of another online content provider when the back button of the browser is invoked from the landing site of the particular online content provider. A second invocation of the browser back button then navigates away from the advertisement to display the site of the other online content provider that was accessed prior to the landing site of the particular online content provider; see also at least ¶¶ [0044] and [0060]), the processor is configured to: 
provide an advertisement on the first item group in a first mode (see at least ¶ [0064]: the iFrame containing the advertisement is sized so as to obscure the underlying elements and objects of the landing site and so as to present the advertisement as a full window or full size advertisement. In some other embodiments, the specialized code rewrites the instructions for how the landing site is rendered so as to remove the underlying elements and objects for the landing site and to present the advertisement instead. It should be apparent that other techniques besides those enumerated herein may be used to display the advertisement in place of the landing site. For example, the advertisement may be displayed in a new pop-up window; see also at least ¶¶ [0006] and [0060]), and 
provide an advertisement on a second item group, which is of the same type as the item selected in the selection request, in a second mode (see at least ¶¶ [0006], [0060], and [0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the advertising techniques taught by Carasso with the marketing systems disclosed by Kadry (as modified by Lu and Rufo), because Carasso teaches at ¶ [0010] that these techniques “enable online content providers the ability to better monetize the visits of bounce visitors using display advertisement” at that ¶ [0034 that “By displaying the advertisement in this manner, the particular online content provider is guaranteed at least one advertisement impression for any visitor to a landing site of the particular online content provider, including an advertisement impression for a visitor that bounces from the landing site of the particular online content provider.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the advertising techniques taught by Carasso with the marketing systems disclosed by Kadry (as modified by Lu and Rufo), because the claimed invention is merely a combination of old elements (the advertising techniques taught by Carasso, the sensing techniques taught by Rufo, the advertising targeting techniques taught by Lu, and the marketing systems disclosed by Kadry), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 9 and 19: The combination of Kadry, Lu, and Rufo teaches the limitations as shown in the rejection above.
Kadry does not explicitly disclose, but Carasso, as shown, teaches the following limitations:
wherein the first item group includes a first item and a second item (see at least ¶ [0006]: when a visitor lands on the cnn.com home page, the visitor is presented with a first set of advertisements that generate the content provider a first set of monetized impressions and when the visitor clicks on a link for a specific news article, the visitor is taken to an internal site with a second set of advertisements that generate the content provider a second set of monetized impressions; see also at least ¶ [0064]: second invocation of the back browser button will cause the browser to display a site that was accessed just prior to the landing site. In some embodiments, the iFrame containing the advertisement is sized so as to obscure the underlying elements and objects of the landing site and so as to present the advertisement as a full window or full size advertisement. In some other embodiments, the specialized code rewrites the instructions for how the landing site is rendered so as to remove the underlying elements and objects for the landing site and to present the advertisement instead. It should be apparent that other techniques besides those enumerated herein may be used to display the advertisement in place of the landing site. For example, the advertisement may be displayed in a new pop-up window; see also at least ¶ [0060]), and 
if receiving a request to select any of the items in the first item group and further receiving a command to go back to a previous page from the first caregiver or the first person (see at least ¶ [0029]: browsers also allow users to traverse the browsing history by accessing previously visited sites in the order they were accessed using the browser back button or related back function; see also at least ¶ [0033]: To provide online content providers the ability to monetize on the visits of bouncing visitors using advertisements, some embodiments alter the expected browser behavior when a site visitor attempts to leave the landing site of a particular online content provider by invoking the browser back button. Ordinarily, invoking the browser back button from the landing site of the particular online content provider will cause the browser to present a site of another online content provider that was accessed prior to the landing site of the particular online content provider. Some embodiments however cause the browser to display an advertisement instead. Specifically, the advertisement is displayed instead of the site of another online content provider when the back button of the browser is invoked from the landing site of the particular online content provider. A second invocation of the browser back button then navigates away from the advertisement to display the site of the other online content provider that was accessed prior to the landing site of the particular online content provider; see also at least ¶¶ [0044] and [0060]), the processor is configured to: 
provide an advertisement on the first item group in a first mode (see at least ¶ [0064]: the iFrame containing the advertisement is sized so as to obscure the underlying elements and objects of the landing site and so as to present the advertisement as a full window or full size advertisement. In some other embodiments, the specialized code rewrites the instructions for how the landing site is rendered so as to remove the underlying elements and objects for the landing site and to present the advertisement instead. It should be apparent that other techniques besides those enumerated herein may be used to display the advertisement in place of the landing site. For example, the advertisement may be displayed in a new pop-up window; see also at least ¶¶ [0006] and [0060]), and 
provide an advertisement on a second item group, which is of the same type as the item selected in the selection request, in a second mode (see at least ¶¶ [0006], [0060], and [0064]).
The rationales to modify/combine the teachings of Kadry to include the teachings of Lu, Rufo, and Carasso are presented above regarding claim 8 and incorporated herein.

Response to Arguments
The arguments submitted with the Reply have been fully considered. The arguments regarding the rejections under § 103 are moot in view of the new grounds of rejection. The remaining arguments are not persuasive.

Response to Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the features for receiving information from a sensor and providing an advertisement are additional elements that use the alleged judicial exception in some other meaningful way as to integrate the identified abstract ideas into a practical application. Reply, pp. 13-14. 
Examiner disagrees for the following reasons.
First, the features directed to delivery advertisements have been identified as being part of abstract idea, because these claim features are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations 
Second, as indicated in the rejections under § 101, the use of a generic computer component (e.g., a sensor) to receive information is both insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea (see M.P.E.P. § 2106.05(g)) and the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network and does not impose any meaningful limit on the computer implementation of the identified abstract ideas (see M.P.E.P. § 2106.05(d)(II)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted advertising.
Brown et al. (U.S. Pub. No. 2014/0337048 A1) (conversational GUI in healthcare); and
Baxter et al. (“Ads aimed at dads: Exploring consumers’ reactions towards advertising that conforms and challenges traditional gender role ideologies.” International Journal of Advertising 35.6 (2016): 970-982).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622